Exhibit 10(qqq)

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT entered into as of July 1, 2009 by and between MISONIX,
INC., a New York corporation, with principal offices at 1938 New Highway,
Farmingdale, New York 11735 (“Employer”), and MICHAEL A. McMANUS, JR., with his
address at 100 White Plains Road, Bronxville, New York 10708 (“Executive”).



A.   Employer is engaged in the business of developing, manufacturing and/or
marketing medical, scientific, and industrial air pollution systems (“Employer’s
Business”);



B.   Employer and Executive have previously entered into that certain Amended
and Restated Employment Agreement, dated as of June 27, 2008, which Employment
Agreement expired on June 30, 2009; and



C.   Employer and Executive desire to enter into a new employment agreement as
follows:



1.   Employment



  (a)   During the Term of Employment as defined in Section 2, Employer agrees
to employ Executive as an executive, subject to the overall direction and
control of the Board of Directors of Employer (the “Board”). Executive agrees to
act in the foregoing capacity, in accordance with the terms and conditions
contained in this Agreement. Executive will have, at all times during the term
of this Agreement, the title of President and Chief Executive Officer.



  (b)   Executive shall devote substantially all of his working time to
Employer’s Business as conducted from time to time. It is agreed that
Executive’s service on the board of directors of the other companies described
on the attached list is acceptable. Executive shall render services, without
additional compensation, in connection with the operation of Employer’s
Business, including activities of affiliates and subsidiaries of Employer as may
exist from time to time. Executive also agrees to serve as a member of the Board
of Directors of Employer (the “Board”), if elected, and/or any subsidiaries or
affiliates, without additional compensation therefor.



2.   Term



    The term of Executive’s employment under this Agreement shall commence on
the date hereof (the “Commencement Date”) and end on June 30, 2010 (the “Initial
Term”). Thereafter, this Agreement shall be automatically renewed and extended
for consecutive one year renewal terms, unless either party sends to the other
party a notice of non-renewal at least ninety (90) days prior to the expiration
of the Initial Term or any then-current renewal term (each, a “Renewal Term”).
The Initial Term and each Renewal Term are subject to earlier termination as set
forth in Section 5. The actual term of employment is defined as the “Term of
Employment.”



 

1



--------------------------------------------------------------------------------



 



3.   Compensation



  (a)   Employer shall pay to Executive an annual base salary of Two Hundred
Seventy-Five Thousand and 00/100 ($275,000.00) Dollars (the “Annual Base
Salary”) per annum during the Term of Employment. All payments shall be made in
equal monthly installments, in arrears, or such other installments as may be
consistent with the payroll practices of Employer for its executives.



  (b)   In addition to the compensation set forth in Section 3(a), Executive
shall receive an annual bonus based on Executive’s achievement of his annual
goals and objectives as determined by the Compensation Committee of the Board of
Directors (the “Compensation Committee”). The Compensation Committee shall
determine the annual goals and objectives no later than the date on which the
Board approves Employer’s annual budget. Any payments to be made under this
Section 3(b) shall be paid within 90 days of the end of the fiscal year for
which such incentive bonus relates.



4.   Additional Executive Benefits



  (a)   Employer shall reimburse Executive for all expenses reasonably incurred
by Executive in connection with the performance of Executive’s duties under this
Agreement against Executive’s pre-submitted documented vouchers for such
expenses. Executive shall be entitled to the use of an automobile, at the
Company’s expense.



  (b)   Executive shall be entitled to five (5) weeks of vacation each year (no
more than three (3) of which shall be in the same six month period) and all
other general medical and executive benefit plans (including profit sharing or
pension plans) as shall have been established and are continuing for executives
of Employer; to the extent possible, Executive shall be immediately qualified
for such benefits.



5.   Termination



  (a)   Employer may terminate this Agreement for cause.



  (b)   “Cause” within the meaning of this Agreement shall mean:



  i.   Executive’s breach of the provisions of Section 6 hereof.



  ii.   Failure by Executive to comply in any material respect with the terms of
this Agreement, if any, or any written policies or directives of the Board as
determined by the Board in good faith in its sole discretion, which has not been
corrected by Executive within ten (10) days after written notice from Employer
of such failure.



  iii.   Physical incapacity or disability of Executive to perform the services
required to be performed under this Agreement. For purposes of this Section 5(b)
iii., Executive’s incapacity or disability to perform such services for any
cumulative period of one hundred twenty (120) days during any twelve-month
period, or for any consecutive period of ninety (90) days, shall be deemed
“cause” hereunder.

2

 

2



--------------------------------------------------------------------------------



 



  iv.   Executive is convicted of, pleads guilty to, confesses to any felony or
any act of fraud, misappropriation or embezzlement.



  v.   Executive engages in a fraudulent act or dishonest act to the damage or
prejudice of Employer and its affiliates or in conduct or activities damaging to
the property, business or reputation of Employer and its affiliates, all as
determined by the Board in good faith in its sole discretion.



  (c)   If Employer notifies Executive of its election to terminate this
Agreement for cause, this termination shall become effective at the time notice
is deemed to have been given in accordance with Section 9 hereof and all
payments earned and due Executive shall be paid in full at that time.



  (d)   This Agreement shall automatically terminate upon the death of
Executive.



  (e)   Executive may terminate his employment with Employer for “Good Reason”
after giving Employer five (5) business days notice and the opportunity to cure.
Termination by Executive of his employment for “Good Reason” shall mean
termination based upon (i) a significant diminution in Executive’s material
duties and responsibilities without Executive’s express written consent; (ii) a
significant reduction by Employer in Executive’s Annual Base Salary; or (iii) a
Change of Control (as hereinafter defined). If Executive terminates his
employment for Good Reason with Employer, Employer shall pay Executive an amount
equal to two (2) times Executive’s total compensation (Annual Base Salary plus
bonus) at the highest rate paid during the period of Executive’s employment,
payable in a lump sum within sixty (60) days of Executive’s termination of
employment. Notwithstanding the foregoing, Employer shall only be obligated to
make the payments set forth in this clause (e) after Executive delivers to
Employer an executed Release and Severance Agreement, which shall be
substantially in the form of Employer’s standard Release and Severance Agreement
for all employees, with such changes therein or additions thereto as needed
under then applicable law to give effect to its intent and purpose; and after
delivery to Employer of a resignation from all offices, directorships and
fiduciary positions with Employer, its affiliates and employee benefit plans.



6.   Non-Competition and Non-Disclosure



  (a)   Notwithstanding any other provisions in this Agreement, nothing in this
Agreement shall prohibit Executive from acquiring or owning without disclosure
to Employer less than 1% of the outstanding securities of any class of any
competing corporation that are listed on a national securities exchange or
traded in the over-the-counter market.

3

 

3



--------------------------------------------------------------------------------



 



  (b)   During and after the Term of Employment and for a period of eighteen
(18) months thereafter, Executive covenants and agrees that Executive shall keep
strictly confidential all non-public proprietary information which Executive may
obtain during the course of Executive’s employment with respect to the business
practices, finances, developments, marketing, sales, customers, affairs, trade
secrets and other confidential information of Employer which shall remain
Employer’s exclusive property and Executive shall not disclose the same, except
solely in the course of business on behalf of and for the benefit of Employer
pursuant to this Agreement, except to the extent that the same is then:
(i) publicly available without any act of Executive through a party not
violating its obligations to Employer; or (ii) required to be disclosed under
the laws of the United States or any state in any judicial or administrative
proceeding. Executive further agrees that immediately upon the termination of
his employment (irrespective of the time, manner or cause of termination),
Executive will surrender and deliver to Employer all (1) lists, books, records,
memoranda and data, computer discs, computer access codes, magnetic media,
software, of every kind relating to or in connection with Employer’s Business
and customers and suppliers of Employer, and (2) all of Employer’s personal and
physical property.



  (c)   During the Term of Employment and for a period of eighteen (18) months
thereafter, Executive covenants and agrees that Executive shall not compete,
directly or indirectly, with Employer in Employer’s Business.



  (d)   During the Term of Employment and for a period of eighteen (18) months
thereafter, Executive covenants and agrees that Executive shall not, alone or
with others, directly or indirectly:



  i.   solicit for Executive’s benefit or the benefit of any person or
organization other than Employer, the employment or other services of any
executive or consultant of Employer; or



  ii.   solicit for Executive’s benefit or the benefit of any person or
organization other than Employer, the employment of any executive of any
customer of Employer, to compete in an area of Employer’s Business.



7.   Representation and Indemnification

Executive hereby represents and warrants that he is not a party to any
agreement, whether oral or written, which would prohibit him from being employed
by Employer, and Executive further agrees to indemnify and hold Employer, its
directors, officers, shareholders and agents, harmless from and against any and
all losses, cost or expense of every kind, nature and description (including,
without limitation, whether or not suit be brought, all reasonable costs,
expenses and fees of legal counsel), based upon, arising out of or otherwise in
respect of any breach of such representation and warranty.

4

 

4



--------------------------------------------------------------------------------



 



8.   Resolution of Disputes

All disputes arising hereunder shall be finally determined by arbitration in the
City and State of New York in accordance with the rules of the American
Arbitration Association then obtaining, or any successor organization thereto.
Such arbitration shall be conducted by a three person panel, one of whom is
selected by each party and the third selected by the two arbitrators or, if the
arbitrators cannot agree, selected from the lists of the American Arbitration
Association. The arbitrators shall not have the power to abrogate, alter, modify
or amend any of the provisions of this Agreement. Any award entered by the
arbitrators shall be final and judgment thereon may be entered in any court
having jurisdiction. Each party shall bear its own costs in connection with such
arbitration. Notwithstanding the foregoing, Employer shall have the right to
seek injunctive relief to maintain the status quo and/or to prevent violation of
the terms thereof pending final determination of the rights and remedies of the
parties in an arbitration proceeding.



9.   Notices

All notices shall be in writing and shall be delivered personally (including by
courier), sent by facsimile transmission (with appropriate documented receipt
thereof), by overnight receipted courier service (such as UPS or Federal
Express) or sent by certified, registered or express mail, postage prepaid, to
the parties at their address set forth at the beginning of this Agreement with
Employer’s copy being sent to Employer at its then principal office. Any such
notice shall be deemed given when so delivered personally, or if sent by
facsimile transmission, when transmitted, or, if mailed, forty-eight (48) hours
after the date of deposit in the mail. Any party may, by notice given in
accordance with this Section to the other party, designate another address or
person for receipt of notices hereunder. Copies of any notices to be given to
Employer shall be given simultaneously to: Siller Wilk LLP, 675 Third Avenue,
New York, New York 10017, Attention: Joel I. Frank, Esq.



10.   Change of Control



  (a)   After a Change in Control of Employer (as defined in subparagraphs
(b) and (c) hereafter), Executive shall be entitled to a one-time additional
compensation in an amount equal to two (2) times Executive’s total compensation
(Annual Base Salary plus bonus) at the highest rate paid during the period of
Executive’s employment. Such additional compensation will be paid to Executive
in a lump sum within sixty (60) days after the date such Change in Control takes
effect and Executive’s employment by Employer ceases pursuant to
Section 5(e)(iii). Notwithstanding the foregoing, Employer shall only be
obligated to make the payments set forth in this clause (a) after Executive
delivers to Employer an executed Release and Severance Agreement, which shall be
substantially in the form of Employer’s standard Release and Severance Agreement
for all employees, with such changes therein or additions thereto as needed
under then applicable law to give effect to its intent and purpose; and after
delivery to Employer of a resignation from all offices, directorships and
fiduciary positions with Employer, its affiliates and employee benefit plans.

5

 

5



--------------------------------------------------------------------------------



 



  (b)   A “Change in Control” shall be deemed to have occurred in the event
(i) any person (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), or group of
such “persons”, without the consent of the Board, is or becomes a “beneficial
owner” (as defined in Rule 13d-3 of the Exchange Act), directly or indirectly,
of securities of Employer representing fifty percent (50%) or more of the
combined voting power of Employer’s then outstanding securities, or (ii) of a
merger, consolidation or other combination the result of which is the ownership
by shareholders of Employer of less than sixty percent (60%) of those voting
securities of the resulting or acquiring entity having the power to elect a
majority of the Board of Directors of such entity.



  (c)   Notwithstanding anything in this Agreement to the contrary, no Change of
Control shall be deemed to have occurred for purposes of this Agreement
requiring payment to Executive of the compensation referred to in subparagraph
(a) above by virtue of (i) any transaction which results in the Executive or a
group of persons which includes the Executive, acquiring, directly or
indirectly, fifty percent (50%) or more of any class of voting securities of
Employer, or (ii) if Executive continues in the employ of Employer more than
nine (9) months following the occurrence of an event which would otherwise
constitute a Change of Control.



  (d)   Notwithstanding anything in the foregoing to the contrary, in the event
of a Change of Control, Executive shall, for so long as he continues to be
employed by Employer hereunder, (i) have the title of President and Chief
Executive Officer and (ii) be paid the Annual Base Salary provided for in
Section 3(a) above.



11.   Miscellaneous



  (a)   This Agreement shall be governed in all respects, including validity,
construction, interpretation and effect, by New York law (without regard to the
choice of law principles thereof).



  (b)   This Agreement may be amended, superseded, canceled, renewed or
extended, and the terms hereof may be waived, only by a written instrument
signed by an authorized representative of Employer and by Executive or, in the
case of a waiver, by an authorized representative of Employer or by Executive,
as the case may be. No such written instrument shall be effective unless it
expressly recites that it is intended to amend, supersede, cancel, renew or
extend this Agreement or to waive compliance with one or more of the terms
hereof, as the case may be. No delay on the part of any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of any party of any such right, power or privilege, or
any single or partial exercise of any such right, power or privilege, preclude
any further exercise thereof or the exercise of any other such right, power or
privilege. The rights and remedies herein provided are cumulative and are not
exclusive of any rights or remedies that any party may otherwise have at law or
in equity.

6

 

6



--------------------------------------------------------------------------------



 



  (c)   If any provision or any portion of any provision of this Agreement or
the application of any such provision or any portion thereof to any person or
circumstance, shall be held invalid or unenforceable, the remaining portion of
such provision and the remaining provisions of this Agreement, or the
application of such provision or portion of such provision as is held invalid or
unenforceable to persons or circumstances other than those as to which it is
held invalid or unenforceable, shall not be affected thereby and such provision
or portion of any provision as shall have been held invalid or unenforceable
shall be deemed limited or modified to the extent necessary to make it valid and
enforceable; in no event shall this Agreement be rendered void or unenforceable.



  (d)   The headings to the Sections of this Agreement are for convenience of
reference only and shall not be given any effect in the construction or
enforcement of this Agreement.



  (e)   This Agreement shall inure to the benefit of and be binding upon the
successors and assigns of Employer, but no interest in this Agreement shall be
transferable in any manner by Executive.



  (f)   This Agreement constitutes the entire agreement and understanding
between the parties and supersedes all prior discussions, agreements and
undertakings, written or oral, of any and every nature with respect thereto,
including, without limitation, the Original Agreement.



  (g)   This Agreement may be executed by the parties hereto in separate
counterparts which together shall constitute one and the same instrument.



  (h)   In the event of the termination or expiration of this Agreement, the
provisions of Sections 6 hereof shall remain in full force and effect, in
accordance with its terms.

IN WITNESS WHEREOF, this Agreement has been executed as of the date stated at
the beginning of this Agreement.

MISONIX, INC.

By:     /s/ Richard Zaremba
          Name: Richard Zaremba
          Title: Senior Vice President
                    and Chief Financial Officer


        /s/ Michael A. McManus
          Michael A. McManus, Jr.

7

 

7



--------------------------------------------------------------------------------



 



SCHEDULE A

BOARD COMMITMENTS

A. Schulman Inc.

Novovax, Inc.

8

 

8